DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 09 JUNE 2020.  The claim set considered is the set with status identifiers and listed claims are Claims 1-10.  Current pending claims are Claims 1-10 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
It appears to the Examiner that the abstract is around 225 words in length.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GREENQUIST, US Publication No. 2008/0297169 A1. 
Applicant’s invention is drawn towards a device, a microfluidic detection chip. 
Regarding Claim 1, the GREENQUIST reference discloses a microfluidic detection chip, Figure 2A-C, 3A-B, assembled strip 200, test card 300, [0056, 0061], for multi-channel rapid detection, comprising a chip body, Figure 2A-C, 3A-B, a chip sampling port, Figure 2A, circular opening 210, [0057], a plurality of independent detection chambers, Figure 2A, chamber 209, [0057], and a microfluidic channel being disposed on the chip body, Figure 2A, feeder 207, [0057], the chip sampling port being connected to the detection chambers by means of the microfluidic channel, Figure 2A-B, wherein the chip body further comprises an electrode, Figure 2A, electrodes have proximal end 213 and distal end 214, [0057], and the detection chambers are connected to the electrode, Figure 2A, see layer 202 ad 203 alignment, Figure 2B; the microfluidic channel comprises a main flow channel and a plurality of branching microfluidic channels, Figure 2A, layer 202 has microfluidic feeder 207 and branch channels 208, [0057], a tail end of the main flow channel is divided into the plurality of branching microfluidic channels, Figure 2A, see channels in layer 202, [0057], and the plurality of branching microfluidic channels are connected to the plurality of independent detection chambers in a one-to-one corresponding manner, Figure 2A, [0057], fluidic path 205, which transports the sample from the sample well 206 through the microfluidic feeder 207 and branch channels 208 to the reaction chambers 209 of the assembled strip; and the other end of the main flow channel is connected to the chip sampling port, Figure 2A, see in layers 201 and 202, circular opening 210 aligns with path 205, [0057].
Additional Disclosures Included are: Claim 2: wherein the  microfluidic detection chip for multi-channel rapid detection according to claim 1, wherein the chip body comprises a bottom plate layer, an intermediate layer, and an upper cover layer, Figure 2A, layers 201, 202, 203, [0056], in sequence from bottom to top, the bottom plate layer, the intermediate layer, and the upper cover layer cooperatively defining a closed microfluidic channel and the plurality of Claim 3: wherein the microfluidic detection chip for multi-channel rapid detection according to claim 2, wherein the plurality of independent detection chambers are distributed in a fan shape, Figure 2A, see in layer 202 branch channels 208 and in Figure 3A channels 303 are in fan shape, [0057, 0061], and the tail end of the main flow channel is divided into the plurality of branching microfluidic channels, Figure 2A, in layer 202 at end of feeder 207 is divided to branches 208, Figure 3A, feeder channel 302 is subdivided into two or more branch channels, [0057, 0061], and the plurality of branching microfluidic channels are then connected to the plurality of independent detection chambers, Figure 2A, in layer 202 branch channel 208 flows towards chambers 209 (not labeled in Figure), [0057], Figure 3A, feeder channel 302 is subdivided into three branch capillary channels 303, 304, and 305 that ends in different reaction chambers 306, 307, and 308, [0061].; and Claim 4: wherein the microfluidic detection chip for multi-channel rapid detection according to claim 3, wherein the chip sampling port is composed of the liquid injection port, Figure 2A-B, sample well 206, [0057], Figure 3A, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GREENQUIST, US Publication No. 2008/0297169 A1, and further in view of DAVIES, US Publication No. 2007/0158246 A1. 
Regarding Claim 5, the GREENQUIST reference discloses the claimed invention, but is silent in regards to a funnel portion and notch region.
The GREENQUIST reference discloses the chip sampling port is composed of the liquid injection port, Figure 2A, see layers 202 and 203, well 206 and fluidic path 205 are aligned and the chip sampling port is connected to the bottom of the detection chambers by means of the microfluidic channel, Figure 2A-C and 3A.
The DAVIES reference discloses a microfluidic detection chip wherein a bottom plate layer, the intermediate layer, and the upper cover layer cooperatively further defining a funnel region, Figure 5; a notch is disposed on one side of a lower end of the bottom plate layer, Figure 5, see in layers 102 or 103 there is a notch region; the funnel region, and the notch are respectively disposed at corresponding positions on different layers and have different sizes, Figure 5, [0057-0059]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of GREENQUIST to include a funnel portion and notch region if sample 
 Additional Disclosures Included by the combination is: Claim 7: wherein the microfluidic detection chip for multi-channel rapid detection according to claim 5, wherein the bottom plate layer, the intermediate layer, and the upper cover layer are integrally bonded together by means of double-sided gluing of the intermediate layer, DAVIES [0058]. 
Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitations in Claim 6 directed to particular shapes and radians of the injection port, the funnel region and the notch are not found or suggested as a optimizable feature in the prior art.  While in some cases, shapes of components of devices are of no patentable significance, the shapes required by the claim limitations in Claim 6 is not found or taught in the prior art.  Claims 8-10 depend directly or indirectly from Claim 6.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,902,731 A to OUYANG, Figure 3, discloses a microfluidic device with a layer including a funnel and notch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797